In re motion by Sheriff of Tangipahoa Parish to Quash Subpoena Duces Tecum; 21st Judicial District Court, Parish of Livingston, No. 48509.
Motion granted in part; denied in part. The subpoena duces tecum is quashed. Defendant is entitled to inspect and copy any document which is a part of the record. Motions to produce and subpoenas duces tecum are inappropriate and unnecessary. The district court retains, after appeal, the jurisdiction to correct an error or deficiency in the record. La.C.Cr.P. 916(2).